862 F.2d 869Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Paul Wilson BARE, Petitioner-Appellant,v.W.F. WATKINS, Superintendent, Alexander County Prison Unit,Taylorsville, North Carolina;  Attorney General ofNorth Carolina, Respondents-Appellees.
No. 88-7099.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 22, 1988.Decided:  Nov. 14, 1988.Rehearing Granted Dec. 22, 1988.

Thomas Kieran Maher (Beskind & Rudolf), for appellant.
Barry Steven McNeill (Office of the Attorney General of North Carolina), for appellees.
Before CHAPMAN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Paul Wilson Bare seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny Bare's motion for formal briefing, deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Bare v. Watkins, C/A No. 87-158 (W.D.N.C. Mar. 4, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.